                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #: _________________
------------------------------------------------------------------- X    DATE FILED: 5/4/2021
  JOSE A. RODRIGUEZ,                                                :
                                                                    :
                                                  Plaintiff,        :
                              -against-                             :       1:19-CV-9206-GHW
                                                                    :
  CARE DESIGN NEW YORK, ANABEL                                      :    ORDER OF SERVICE
  BATISTA; IESHA GRAHAM; KAREN                                      :
  GUARENTE,                                                         :
                                                                    :
                                             Defendants.            :
------------------------------------------------------------------- :X

GREGORY H. WOODS, United States District Judge:

         Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (“Title

VII”) and the Age Discrimination in Employment Act of 1967 (“ADEA”) asserting that the

defendants discriminated against him because of his sex, national origin, and age. Because Plaintiff

seems to also assert that the defendants discriminated against him because of his race, the Court

construes the complaint as asserting additional claims under Title VII as well as claims under 42

U.S.C. § 1981. Dkt. No. 1. The Court further construes the complaint as asserting claims under the

New York State and City Human Rights Laws. By order dated January 9, 2020, the Court granted

Plaintiff’s request to proceed in forma pauperis. Dkt. No. 3. On April 20, 2020, Plaintiff amended

his complaint. Dkt. No. 8.

                                                    DISCUSSION

A.       Service on Defendants

         Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d

Cir. 2013); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if the plaintiff

is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of Civil Procedure
generally requires that the summons and complaint be served within 90 days of the date the

complaint is filed, Plaintiff is proceeding IFP and could not have served the summons and

complaint until the Court reviewed the complaint and ordered that a summons be issued. The

Court therefore extends the time to serve until 90 days after the date the summons is issued. If the

amended complaint is not served within that time, Plaintiff should request an extension of time for

service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s

responsibility to request an extension of time for service); see also Murray v. Pataki, 378 F. App’x 50,

52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the information necessary to

identify the defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’

for an extension of time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants through the U.S. Marshals Service, the

Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form

(USM-285 form) for Defendants. The Clerk of Court is further instructed to issue a summons and

deliver to the Marshals Service all the paperwork necessary for the Marshals Service to effect service

upon Defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.

                                             CONCLUSION

        The Clerk of Court is instructed to issue summonses, complete the USM-285 forms with

the addresses for Defendants and deliver all documents necessary to effect service to the U.S.




                                                      2
Marshals Service.

       SO ORDERED.

 Dated:   May 4, 2021
          New York, New York

                                    GREGORY H. WOODS
                                   United States District Judge




                               3
                     DEFENDANTS AND SERVICE ADDRESSES

Cave Design New York
2488 Grand Concourse Suite 404
Bronx, NY 10458

Anabel Batista
2488 Grand Concourse Suite 404
Bronx, NY 10458

Karen Guarente
2488 Grand Concourse Suite 404
Bronx, NY 10458

Iesha Graham
2488 Grand Concourse Suite 404
Bronx, NY 10458




                                    4
